ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Amwaj Al-Sahel Company                       )      ASBCA No. 59679
                                             )
Under Contract No. W91GF5-09-P-0458          )

APPEARANCE FOR THE APPELLANT:                       Mr. Hatem Rateb
                                                     Owner

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Jamal A. Rhinehardt, JA
                                                     Trial Attorney

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       Appellant filed this appeal from a contracting officer's decision denying its claim
on 17 November 2014. After the pleadings were filed, the Board, by Order dated
12 February 2015, directed the parties to indicate how they wished to proceed with
respect to whether a hearing was required. By Order dated 3 March 2015, in response to
appellant's 27 February 2015 letter, the Board clarified that the parties were to elect
whether they desired to proceed to a hearing, a submission on the record, or alternative
dispute resolution. In a 15 April 2015 letter, the government requested an oral hearing.
Appellant did not make an election in response to the 12 February 2015 and 3 March
2015 Orders.

         By Order dated 17 April 2015, the Board directed the parties to jointly propose
three hearing dates within 30 days of the date of the Order. In a 9 May 2015 letter, the
government stated that it had attempted to contact appellant to discuss possible hearing
dates, but that appellant had not responded. The government therefore requested an
extension of time to comply with the Board's 17 April 2015 Order. By Order dated
11May2015, the Board granted the government's extension request and directed the
parties to respond to the 17 April 2015 Order no later than 16 June 2015. In an 18 June
2015 letter, the government stated that it had been unable to contact appellant.

        By Order dated 22 June 2015, appellant was directed to show cause why this
appeal should not be dismissed for lack of prosecution. The Order stated that if appellant
failed to comply within 21 days, the Board may dismiss the appeal with prejudice under
Board Rule 17 for failure to prosecute without further notice to the parties. To date, no
response has been received.
        Accordingly, this appeal is dismissed with prejudice under Board Rule 17 for
failure to prosecute.

       Dated: 23 July 2015



                                                          N. STEMPLER
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                          I concur

                                         ..
                                                                                           •
RICHARD SHACKLEFORD
Administrative Judge                              Administrative Judge
Vice Chairman                                     Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals



      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59679, Appeal of Amwaj Al-Sahel
Company, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2